Kassia Siegel (AK Bar # 0106044)
Julie Teel Simmonds (Pro Hac Vice)
Kristen Monsell (Pro Hac Vice)
CENTER FOR BIOLOGICAL DIVERSITY
1212 Broadway, Suite 800
Oakland, CA 94612
T: (510) 844-7100
F: (510) 844-7150
E: ksiegel@biologicaldiversity.org
kmonsell@biologicaldiversity.org
jteelsimmonds@biologicaldiversity.org

Attorneys for Plaintiffs Cook Inletkeeper and
Center for Biological Diversity


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


COOK INLETKEEPER, et al.,

           Plaintiffs,

   v.                                           Civil Action No. 3:19-cv-00238-SLG

GINA RAIMONDO, et al.,

           Defendants,

   and

HILCORP ALASKA, LLC, et al.,

           Intervenor-Defendants.


               STIPULATION TO STAY BRIEFING ON PLAINTIFFS’
               APPLICATION FOR ATTORNEYS’ FEES AND COSTS




Cook Inletkeeper v. Raimondo,
Case No. 3:19-cv-00238-SLG
         Case 3:19-cv-00238-SLG Document 93 Filed 08/25/21 Page 1 of 6
       On August 25, 2021, Plaintiffs Cook Inletkeeper and Center for Biological

Diversity (“Plaintiffs”) filed an application for attorneys’ fees and costs pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), Fed. R. Civ. P. 54(d)(2)(A)

& (B), and Local Rule 54.2. The filing of Plaintiffs’ application is tied to the Court’s

March 30, 2021 order granting partial summary judgment to Plaintiffs, Dkt. No. 73, and

the Court’s subsequent order on remedy and entry of judgment. Dkt. Nos. 85, 86. The

filing of the application corresponds to the 30-day deadline from final judgment for filing

fee applications established by EAJA. 28 U.S.C. § 2412(d)(1)(B).

       Plaintiffs and Federal Defendants are currently engaged in settlement discussions

regarding Plaintiffs’ claim for attorneys’ fees and costs. However, because the Ninth

Circuit has suggested the EAJA’s 30-day deadline is jurisdictional, Columbia

Manufacturing Corp. v. N.L.R.B., 715 F.2d 1409, 1410 (9th Cir. 1983), Plaintiffs have

filed their application within the statutory deadline to preserve their right to fees and

costs, though the Parties wish to pursue further settlement negotiations before involving

the Court.

       Therefore, notwithstanding the filing of Plaintiffs’ application for fees and costs,

Plaintiffs and Federal Defendants wish to stay briefing on Plaintiffs’ application to allow

Plaintiffs and Federal Defendants to continue to explore a negotiated resolution to the

issue of costs and fees. If settlement is unsuccessful, Plaintiffs will file further briefing in

support of their fee request. By joining this stipulation, Federal Defendants do not waive

any objection or defense they may have to Plaintiffs’ claim for attorneys’ fees.

Cook Inletkeeper v. Raimondo,
Case No. 3:19-cv-00238-SLG
                                                 1

         Case 3:19-cv-00238-SLG Document 93 Filed 08/25/21 Page 2 of 6
       Considerations of judicial economy weigh in favor of granting the stay because it

would allow Plaintiffs and Federal Defendants to reach a resolution without burdening

the Court, thereby conserving judicial resources. See Hoeun Yong v. Immigration and

Naturalization Serv., 208 F.3d 1116, 1120–21 (9th Cir. 2000) (stating that

“considerations of judicial economy” should be weighed by the Court when deciding

whether to grant a stay); see also United Cook Inlet Drift Ass’n & Cook Inlet Fishermen’s

Fund v. Nat’l Marine Fisheries Serv., No. 3:13-cv-00104-TMB, 2018 U.S. Dist. LEXIS

235241, at *2 (D. Alaska Sept. 10, 2018) (describing prior order granting motion to stay

the plaintiffs’ application for fees under EAJA to allow time for settlement negotiations);

Idaho Rivers United v. Pearce, No. 3:16-cv-00102-CWD, 2017 U.S. Dist. LEXIS

224972, at *4–5 (D. Idaho July 21, 2017) (same).

       Plaintiffs and Federal Defendants therefore respectfully request the Court to stay

briefing on Plaintiffs’ application for fees and costs for 90 days until November 23, 2021,

at which time Plaintiffs and Federal Defendants will advise the Court on the status of

their settlement discussions. If no agreement appears forthcoming, Plaintiffs and Federal

Defendants will submit a proposed schedule for briefing the fee application.

       Because Plaintiffs would limit any fees request to Federal Defendants, Intervenor-

Defendants Hilcorp Alaska LLC and the State of Alaska do not have an interest in this

matter.

       A proposed order granting this stipulation is attached hereto.

       Respectfully submitted this 25th day of August, 2021,

Cook Inletkeeper v. Raimondo,
Case No. 3:19-cv-00238-SLG
                                               2

          Case 3:19-cv-00238-SLG Document 93 Filed 08/25/21 Page 3 of 6
                                /s/ Kristen Monsell
                                KASSIA SIEGEL (AK Bar # 0106044)
                                JULIE TEEL SIMMONDS (Pro Hac Vice)
                                KRISTEN MONSELL (Pro Hac Vice)
                                Center for Biological Diversity
                                1212 Broadway, Suite 800
                                Oakland, CA 94612
                                ksiegel@biologicaldiversity.org
                                jteelsimmonds@biologicaldiversity.org
                                kmonsell@biologicaldiversity.org

                                Attorneys for Plaintiffs

                                TODD KIM
                                Assistant Attorney General
                                U.S. Department of Justice
                                Environment and Natural Resources Division
                                EDWARD C. THOMAS
                                Trial Attorney, Natural Resources Section
                                United States Department of Justice
                                Post Office Box 7611
                                Washington, D.C. 20044-7611
                                Edward.C.Thomas@usdoj.gov
                                Tel: (202) 305-0239
                                Fax: (202) 305-0506

                                /s/ John H. Martin
                                JOHN H. MARTIN (Colo. Bar 32667)
                                Wildlife & Marine Resources Section
                                999 18th St., South Terrace Suite 370
                                Denver, CO 80202
                                john.h.martin@usdoj.gov
                                Tel: (303) 844-1383
                                Fax: (303) 844-1350

                                Of Counsel:
                                JOHN FONSTAD
                                Assistant U.S. Attorney
                                United States Attorney’s Office – District of Alaska
                                Federal Building & U.S. Courthouse
Cook Inletkeeper v. Raimondo,
Case No. 3:19-cv-00238-SLG
                                            3

         Case 3:19-cv-00238-SLG Document 93 Filed 08/25/21 Page 4 of 6
                                222 West Seventh Avenue, #9, Room 253
                                Anchorage, Alaska 99513-7567
                                Phone: (907) 271-5071
                                Fax: (907) 271-2344
                                Email: John.Fonstad@usdoj.gov

                                Attorneys for Federal Defendants




Cook Inletkeeper v. Raimondo,
Case No. 3:19-cv-00238-SLG
                                           4

         Case 3:19-cv-00238-SLG Document 93 Filed 08/25/21 Page 5 of 6
                                CERTIFICATE OF SERVICE

       I hereby certify that I have caused the foregoing to be served upon counsel of

record through the Court’s electronic service system.



Dated: August 25, 2021                                        /s/ Kristen Monsell
                                                              Kristen Monsell




Cook Inletkeeper v. Raimondo,
Case No. 3:19-cv-00238-SLG
                                              5

         Case 3:19-cv-00238-SLG Document 93 Filed 08/25/21 Page 6 of 6
